            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

SHERI LYNN GUADAGNO,               )
                                   )
                 Plaintiff,        )
                                   )
                                   )   Case No. CIV-18-095-KEW
                                   )
COMMISSIONER OF THE SOCIAL         )
SECURITY ADMINISTRATION,           )
                                   )
                 Defendant.        )

                          OPINION AND ORDER

     Plaintiff   Sheri   Lynn   Guadagno   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security   Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.          For the

reasons discussed below, it is the finding of this Court that the

Commissioner’s decision should be and is AFFIRMED.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).     A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                          Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. § 404.1520. 1

        Judicial        review   of   the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two     inquiries:       first,     whether   the    decision    was

supported         by    substantial     evidence;     and,    second,   whether     the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164       (10th   Cir.   1997)       (citation    omitted).   The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla. It means


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §
404.1510. Step two requires that the claimant establish that he has a
medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§ 404.1521. If the claimant is engaged in substantial gainful activity
(step one) or if the claimant’s impairment is not medically severe (step
two), disability benefits are denied. At step three, the claimant’s
impairment is compared with certain impairments listed in 20 C.F.R. Pt.
404, Subpt. P, App. 1. A claimant suffering from a listed impairment or
impairments “medically equivalent” to a listed impairment is determined
to be disabled without further inquiry. If not, the evaluation proceeds
to step four, where claimant must establish that he does not retain the
residual functional capacity (“RFC”) to perform his past relevant work.
If the claimant’s step four burden is met, the burden shifts to the
Commissioner to establish at step five that work exists in significant
numbers in the national economy which the claimant – taking into account
his age, education, work experience, and RFC – can perform. Disability
benefits are denied if the Commissioner shows that the impairment which
precluded the performance of past relevant work does not preclude
alternative work. See generally, Williams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988).

                                              2
such    relevant       evidence    as   a   reasonable      mind   might    accept   as

adequate to support a conclusion.”                   Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).             The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                       Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                                Claimant’s Background

        Claimant was 53 years old at the time of the ALJ’s decision.

She has a limited education and worked in the past as a home health

aide. Claimant alleges an inability to work beginning on April 1,

2015,     due    to    asthma,     chronic       obstructive    pulmonary     disease

(“COPD”),       high    blood     pressure,      cervical    spinal   degeneration,

spinal    stenosis,       Raynaud’s     syndrome,      carpal      tunnel   syndrome,

migraines, anxiety disorder, and depression.

                                  Procedural History

        On May 11, 2015, Claimant filed for a period of disability and

disability insurance benefits under Title II (42 U.S.C. § 401, et

seq.) of the Social Security Act.                    Claimant’s application was

denied initially and upon reconsideration.                   On November 8, 2016,

                                             3
the Administrative Law Judge(“ALJ”) Christopher Hunt conducted a

video hearing from Tulsa, Oklahoma, and Claimant appeared in

Poteau, Oklahoma.          On February 28, 2017, the ALJ entered an

unfavorable decision.            Claimant requested review by the Appeals

Council, and on February 8, 2018, it denied review.                  As a result,

the   decision    of    the   ALJ   represents     the    Commissioner’s     final

decision for purposes of further appeal. 20 C.F.R. § 404.981.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, she did not meet a listing and retained the residual

functional     capacity       (“RFC”)    to     perform     light    work,    with

limitations.

                          Errors Alleged for Review

      Claimant asserts the ALJ committed error by (1) failing to

reach a proper RFC determination with regard to her physical

impairments; (2) failing to reach a proper RFC determination with

regard to her mental impairments; and (3) failing to sustain his

burden at step five.

                         Physical RFC Determination

      In his decision, the ALJ found Claimant suffered from severe

impairments      of    asthma,    chronic     obstructive    pulmonary    disease

(“COPD”), bilateral carpal tunnel syndrome (“CTS”), status post

release   surgeries,      major     depressive    disorder,    and    generalized

                                         4
anxiety disorder.   (Tr. 18).   He determined Claimant could perform

less than the full range of light work.   In so doing, the ALJ found

Claimant could occasionally lift and/or carry up to twenty pounds,

frequently lift and/or carry ten pounds, and sit, stand and/or

walk up to six hours in an eight-hour workday.     Claimant could not

climb ladders, ropes, or scaffolding, but she could occasionally

climb ramps and stairs and balance, stoop, kneel, crouch, and

crawl.   She was limited to simple, repetitive and routine tasks,

with only occasional contact with supervisors and co-workers and

superficial contact with the general public.      She should work with

things rather than people.      Claimant should not be subject to

strict production standards “such as might be required of a poultry

line worker or an assembly line worker but not a bottling line

attendant who merely does quality assurance and removes defective

product.”   Claimant could frequently use her upper extremities for

grasping, handling, and fingering.    (Tr. 23).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant could perform the representative jobs of small

products assembler, electronics assembler, and plastic products

assembler, all of which the ALJ found existed in sufficient numbers

in the national economy. (Tr. 30-31).        As a result, the ALJ

concluded that Claimant was not under a disability from April 1,

2015, through the date of his decision. (Tr. 31).



                                  5
       Claimant contends the ALJ’s RFC assessment with regard to her

physical   impairments    is   unsupported     by    substantial   evidence.

“[R]esidual functional capacity consists of those activities that

a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”            White v. Barnhart, 287

F.3d 903, 906 n.2 (10th Cir. 2001). A residual functional capacity

assessment “must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts

. . . and nonmedical evidence.”         Soc. Sec. Rul. 96-8p.          The ALJ

must also discuss the individual’s ability to perform sustained

work activities in an ordinary work setting on a “regular and

continuing basis” and describe the maximum amount of work-related

activity the individual can perform based on evidence contained in

the case record. Id.        The ALJ must “explain how any material

inconsistencies or ambiguities in the evidence in the case record

were   considered   and   resolved.”     Id.        However,   there   is   “no

requirement in the regulations for a direct correspondence between

an RFC finding and a specific medical opinion on the functional

capacity in question.”     Chapo v. Astrue, 682 F.3d 1285, 1288 (10th

Cir. 2012).

       Claimant first asserts that even though the ALJ determined

she suffered from severe impairments of asthma and COPD, he failed

to include any environmental limitations in the RFC.                   The ALJ

specifically discussed the Claimant’s COPD and asthma in his

                                    6
summary of the medical evidence.           The ALJ noted Claimant smoked

for 23 years, but she stopped in 1999.          Treatment records from Dr.

Jeffrey Hamby indicated that he advised Claimant that her breathing

would get better if she stopped smoking.               (Tr. 25, 492, 495).

Claimant was provided a nebulizer and prescribed Ventolin and then

later prescribed Advair and Albuterol.           (Tr. 25, 494, 501).         The

ALJ referenced a topography scan of Claimant’s chest from July of

2014,   which     showed   minimal     plural    scarring     and   scattered

emphysematous changes in the lungs, but it was otherwise normal.

(Tr. 26, 371).     He further referenced Dr. Hamby’s treatment notes

from November of 2015, which noted Claimant showed no breathing

problems   and    was   clear   to   auscultation     bilaterally     with    no

wheezing, rhonchi, or rales.         (Tr. 26, 408).

     Based   on    this    evidence,    the   ALJ    determined     Claimant’s

“medically   determinable       impairments     of   COPD   and   asthma   when

considered with her other severe impairments would limit her to

light work activity.”      He noted she was taking medication, but she

could “manage her symptoms without any severe exacerbations or

significant functional limitations.”            He further considered that

she had not testified to any significant breathing issues or

chronic shortness of breath, and that his finding was consistent

with the findings of consulting physician Azhar Shakeel, M.D. (Tr.

26, 395-402).     Thus, the ALJ considered Claimant’s asthma and COPD

when assessing the RFC.         See 20 C.F.R. § 404.1545(a)(2) (noting

                                       7
the ALJ must consider both severe and non-severe impairments when

assessing the RFC).

     Claimant also contends the ALJ failed to consider and include

limitations in the RFC pertaining to her non-severe impairments of

degenerative disc disease of the cervical spine, degenerative disc

disease of the lumbar spine, and migraines.             The focus of a

disability determination is on the functional consequences of a

condition, not the mere diagnosis. See, e.g., Coleman v. Chater,

58 F.3d 577, 579 (10th Cir. 1995)(the mere presence of alcoholism

is not necessarily disabling, the impairment must render the claimant

unable to engage in any substantial gainful employment.); Higgs v.

Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the mere diagnosis of

arthritis says nothing about the severity of the condition), Madrid

v. Astrue, 243 Fed.Appx. 387, 392 (10th Cir. 2007) (the diagnosis

of a condition does not establish disability, the question is

whether an impairment significantly limits the ability to work);

Scull v. Apfel, 221 F.3d 1352 (10th Cir. 2000) (unpublished), 2000

WL 1028250, at *1 (disability determinations turn on the functional

consequences, not the causes of a claimant's condition).

     To the extent Claimant contends her degenerative disc disease

of the cervical spine, degenerative disc disease of the lumbar

spine,   and   migraines   should   have   been   included   as   a   severe

impairment at step two, where an ALJ finds at least one “severe”

impairment, a failure to designate another impairment as “severe”

                                    8
at step two does not constitute reversible error because, under the

regulations, the agency at later steps considers the combined

effect of all of the claimant's impairments without regard to whether

any   such    impairment,      if    considered        separately,    would    be    of

sufficient severity. Brescia v. Astrue, 287 Fed. Appx. 626, 628–

629   (10th    Cir.   2008).     The    failure        to   find   that   additional

impairments are also severe is not cause for reversal so long as the

ALJ, in determining Claimant's RFC, considers the effects “of all

of the claimant's medically determinable impairments, both those he

deems ‘severe’ and those ‘not severe.’” Id., quoting Hill v. Astrue,

289 Fed. Appx. 289, 291–292 (10th Cir. 2008).

      Although the ALJ did not find Claimant’s degenerative disc

disease of the cervical spine, degenerative disc disease of the

lumbar spine, and migraines were severe impairments at step two,

he did consider them in his decision and in formulating the RFC.

The ALJ thoroughly detailed the medical evidence with regard to

these   impairments      in    his   step       two   analysis.      Based    on    that

evidence, he determined that “[C]laimant’s medically determinable

degenerative disc disease of the cervical spine and lumbar spine

did not cause more than minimal limitation in the [C]laimant’s

ability to perform basic work activities[.]” (Tr. 19-20).                     The ALJ

further      discussed   the    evidence         of   Claimant’s     migraines      and

concluded that “[C]laimant’s medically determinable impairment of

migraine headaches did not cause more than minimal limitation in

                                            9
the [C]laimant’s ability to perform basic work activities.” (Tr.

20).    The ALJ further concluded that he “considered all of the

[C]laimant’s medically determinable impairments including those

that are not severe, when assessing the [C]laimant’s [RFC].”               (Tr.

21).

       The ALJ also considered these non-severe impairments in his

summary of the medical evidence when assessing the RFC.              He noted

that “the [RFC] has been assessed based on all the evidence with

consideration of the limitations and restrictions imposed by the

combined effects of all the [Claimant’s] medically determinable

impairments.” (Tr. 23).     When discussing the medical evidence, he

referenced findings with regard to Claimant’s lumbar and cervical

spines and her complaints of migraines. (Tr. 25).                   The ALJ’s

decision demonstrates that he did not simply disregard Claimant’s

degenerative disc disease of the lumbar spine or the cervical spine

and that he considered her migraines when assessing the RFC.                 The

record indicates that the ALJ considered the effects of both severe

and    non-severe   impairments    in       his   decision.    20   C.F.R.     §

404.1545(a)(2).     The Court finds no error.

       Claimant   argues   the   ALJ    inappropriately       considered     the

physical findings by consulting physician Azhar Shakeel, M.D.,

when determining the RFC.         She contends the ALJ should have

discarded the opinion because it was inconsistent with the record

as a whole.   The ALJ discussed Dr. Shakeel’s examination findings

                                       10
in detail, noting they were “unremarkable except for some noted

back pain.”    He noted that Dr. Shakeel’s findings did not support

Claimant’s    allegations,   but   the   one-time   examination   was   not

“entirely consistent with other evidence in the file.”            The ALJ

gave “significant but not great weight” to Dr. Shakeel’s findings.

(Tr. 25).    The ALJ is required to consider every medical opinion,

as he did with Dr. Shakeel’s opinion.       See Hamlin v. Barnhart, 365

F.3d 1208, 1215 (10th Cir. 2004) (“An ALJ must evaluate every

medical opinion in the record[.]”).          As noted by Claimant, Dr.

Shakeel did not impose any functional limitations on Claimant.

There is no error here.

     Claimant further argues the opinions from the non-examining

state agency physicians, Donald Baldwin, M.D. and James Metcalf,

M.D., are not substantial evidence to support the ALJ’s RFC.            The

ALJ referenced the physicians’ opinions, noting they determined

Claimant “could perform light work activity with certain postural

and environmental limitations. (Tr. 29, 78-80, 95-97). He afforded

“some but not great weigh[t] to the opinions of the State Agency

medical consultants[.]” (Tr. 29).        The ALJ was entitled to rely on

the state agency physicians’ opinions, see Flaherty v. Astrue, 515

F.3d 1067, 1071 (10th Cir. 2007) (noting that a non-examining

medical source is an opinion the ALJ may consider), and the Court

finds no error by him for doing so.



                                    11
                      Mental RFC Determination

       Claimant contends the ALJ’s RFC with regard to her mental

impairments is unsupported by substantial evidence.          Claimant

contends that although the ALJ afforded “great” weight to the

opinions of consulting psychologist Theresa Horton, Ph.D., he

failed to account for all the mental limitations assessed by Dr.

Horton without explaining why.   Specifically, Claimant asserts Dr.

Horton determined that Claimant “likely would not adjust well into

areas that are densely populated and/or fast paced.”    (Tr. 407).

       The ALJ discussed Dr. Horton’s examination of Claimant in the

decision and noted her determination that Claimant would not adjust

well in densely populated and/or fast paced areas.           The ALJ

assigned “great” weight to Dr. Horton’s opinions, noting they were

supported by her clinical assessment, consistent with Claimant’s

limited history of specialized mental health treatment, and took

into account her level of daily activities.      (Tr. 28).   The ALJ

included a limitation in the RFC that “[C]laimant should work with

thing[s] rather than people,” and he limited Claimant’s contact

with others, including occasional contact with supervisors and co-

workers and superficial contact with the general public.        (Tr.

23).    The ALJ’s RFC sufficiently accounted for the limitation by

Dr. Horton.

       Claimant also asserts the ALJ failed to include limitations

from the non-examining state agency psychologists in the RFC even

                                 12
though he gave their opinions “partial” weight.                          Specifically,

Claimant contends the ALJ failed to include limitations for a

structured setting in order for her to carry out instructions and

assignments in an appropriate time frame.                 (Tr. 81, 98).         However,

the ALJ accounted for this limitation in the RFC, finding that

Claimant “should not be subject to strict production standards

such as might be required of a poultry line worker or an assembly

line worker but not a bottling line attendant who merely does

quality assurance and removes defective product.”                        (Tr. 23).

       Claimant    further   contends        the    ALJ    should        have    included

additional restrictions in the RFC to accommodate her moderate

limitation in concentration, persistence, or pace.                         It has been

established,      however,   that     “the    ALJ's       finding    of     a    moderate

limitation in concentration, persistence, or pace at step three

does   not    necessarily    translate       to    a    work-related           functional

limitation for the purposes of the RFC assessment in this case.”

Bales v. Colvin, 576 Fed. Appx. 792, 798 (10th Cir. 2014); see

also   Soc.   Sec.   Rul.    96–8p,    1996    WL      374184,      at    *4    (July    2,

1996)(“[T]he      limitations   identified         in     the   ‘paragraph        B’    and

‘paragraph C’ criteria are not an RFC assessment but are used to

rate the severity of mental impairment(s) at steps 2 and 3 of the

sequential evaluation process.          The mental RFC assessment used at

steps 4 and 5 of the sequential evaluation process requires a more

detailed assessment by itemizing various functions contained in

                                        13
the broad categories found in paragraphs B and C of the adult

mental disorders listings.”).           The Court finds no error in this

regard.

                           Step Five Determination

        Claimant asserts the VE’s testimony as to the jobs Claimant

could perform with the RFC was inconsistent with the Dictionary of

Occupational Titles (“DOT”) and the ALJ failed to resolve the

conflict.     Specifically, Claimant argues the job of small parts

assembler (DOT # 706.684-022) required an employee to frequently

be a member of a group.       Claimant asserts this is contrary to the

ALJ’s    limitation   in    the   RFC   that   Claimant   only   occasionally

interact with co-workers.

     The small parts assembler job requires that the employee

“[f]requently works at bench as member of assembly group assembling

one or two specific parts and passing unit to another worker.”

DOT # 706.684-022.         Referencing “Taking Instructions – Helping”

involving people, interaction with people is noted to be “not

significant.”     Although the position does not appear to require

the type of frequent “group” exposure to co-workers suggested by

Claimant, the VE also testified Claimant could perform the jobs of

electronics assembler and plastic products assembler.              (Tr. 64).

He testified the electronics assembler job had 320,000 jobs in the

national economy and the plastic products assembler job had 67,000

jobs in the national economy.           The ALJ included this information

                                        14
in the decision.   (Tr. 31).   Thus, to the extent the VE’s testimony

as to the small parts assembler job was in conflict with the DOT,

the error is harmless, because the jobs of electronics assembler

and plastic products assembler remain and exist in significant

numbers in the national economy.        See Stokes v. Astrue, 274 Fed.

Appx. 675, 684 (10th Cir. 2008) (finding harmless error when jobs

that should not have been considered were eliminated and 152,000

jobs still remained).

                               Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 30th day of September, 2019.




                                 KIMBERLY E. WEST
                                 UNITED STATES MAGISTRATE JUDGE




                                   15
